Citation Nr: 0000458	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a disability of the 
ankles and feet (to include consideration of all toes other 
than the right great toe).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
seeking entitlement to service connection for arthritis of 
the feet and ankles.

The veteran's claim was initially before the Board in 
December 1998, at which time it was remanded for additional 
development.  As noted in the Board's remand, the veteran 
consistently requested an increased rating for "traumatic 
arthritis of the toes," during the appellate period, and the 
RO consistently phrased the issue on appeal as entitlement to 
service connection for arthritis of the ankles and feet.  The 
veteran's original claims folder has been lost, and the claim 
has been developed with a rebuilt claims folder.  In February 
1998, the veteran submitted a copy of an August 1979 award 
letter showing that service connection had been granted for 
arthritis of the right great toe and a noncompensable rating 
assigned.  Thereafter, the RO issued a Supplemental Statement 
of the Case covering the issue of entitlement to an increased 
(compensable) evaluation for arthritis of the right great 
toe.  

In the Board's December 1998 remand, the issue of an 
increased rating for arthritis of the right great toe was 
referred to the RO so that a rating decision could be 
prepared regarding said issue.  Although the RO issued a 
rating decision regarding said issue, and provided the 
veteran with notice of all procedural and appellate rights, 
the veteran did not respond with a notice of disagreement 
regarding said issue.  Accordingly, pursuant to 38 U.S.C.A. 
§ 7105, the issue of an increased rating for arthritis of the 
right great toe is not in appellate status.  




FINDING OF FACT

The veteran's claim of service connection for a disability of 
the ankles and feet (to include consideration of all toes 
other than the right great toe) is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a disability of the ankles and feet 
(to include consideration of all toes other than the right 
great toe).  38 U.S.C.A. § 1110, 5107 (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

While the veteran contends that he injured his ankles and 
feet in service, the service medical records on file do not 
show such injuries.  However, as noted in the introduction, 
the veteran's original claims folder was lost, and the 
veteran's claim was developed with a rebuilt claims folder.  
The veteran's original service medical records were 
presumably in the claims folder that was lost.  

The August 1979 award letter that the veteran submitted shows 
that service connection was granted for arthritis of the 
right great toe and for scars from ingrown toenails of both 
great toes.  

Dr. A. F. submitted a letter in November 1995, wherein he 
stated that the veteran had bilateral heel spur formation 
secondary to his "old injuries."  In his letter, Dr. A. F. 
referred to foot injuries the veteran sustained in service.  
Since the veteran is service-connected for arthritis of the 
right great toe and ingrown toenails of both great toes, and 
Dr. A. F. has provided a medical opinion which relates a 
current foot disorder to foot injuries sustained in service, 
the veteran's claim of entitlement to service connection for 
a disability of the ankles and feet (to include consideration 
of all toes other than the right great toe) is plausible and, 
therefore, well-grounded.  See 38 U.S.C.A. § 5107 (West 
1991); Epps, 126 F. 3d at 1468.  

ORDER

As the claim of service connection for service connection for 
a disability of the ankles and feet (to include consideration 
of all toes other than the right great toe) is well grounded, 
the appeal to this extent is allowed subject to further 
action as discussed here in below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In light of the fact that the veteran's claim of service 
connection for disabilities of the ankles and feet (to 
include consideration of all toes other than the right great 
toe) is well-grounded, the duty to assist is triggered.  
38 U.S.C.A. § 5107 (b) (West 1991).  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

In light of Dr. A. F.'s discussion raising the possibility 
that one of the veteran's foot disorders was related to a 
foot injury sustained in service, and the fact that the 
veteran is service-connected for two separate foot disorders 
(arthritis of the right great toe, and scars from ingrown 
toenails of both great toes), the veteran's claim must be 
remanded in order to afford the veteran another examination.  
The examiner should specifically determine the nature of all 
disorders of the veteran's ankles and feet and the 
relationship of those disorders to his service-connected 
disabilities of arthritis of the right great toe, and ingrown 
toenails of both great toes.  The examiner must answer all 
requested questions to the extent feasible.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's ankles 
and feet that have not already been 
associated with the claims folder.

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
ascertain the nature and etiology of any 
disorders of the ankles and feet which 
are found.  The entire record, to include 
any evidence obtained in accordance with 
paragraph 2 above, should be made 
available to the examiner.  Based on the 
entire record, the examiner should 
provide answers to the following 
questions:

a.  State as precisely as possible 
the exact diagnoses of all current 
disorders of the veteran's ankles 
and feet.  

b.  Are any of the disorders 
identified in question (a) the 
result of either the veteran's 
service-connected arthritis of the 
right great toe or his ingrown 
toenails of the toes?

All appropriate testing in this regard 
should be accomplished.  The claims 
folder and a copy of this remand order 
should be made available to the examiner 
in conjunction with the examination.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner can not answer any of the above 
questions, he should so state.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claim of entitlement to 
service connection for a disability of 
the ankles and feet (to include 
consideration of all toes other than the 
right great toe).  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







